520 So. 2d 371 (1988)
Alain F. CRACCO, M.D.
v.
Phillip J. BARRAS.
No. 88-C-0116.
Supreme Court of Louisiana.
February 25, 1988.
Rehearing Denied March 18, 1988.
*372 Writ Granted. The judgment of the court of appeal is reversed and the judgment of the district court is reinstated for the following reasons:
The reasons for judgment of the district judge were correct. It was not clearly wrong for the trial judge to have discounted the self-serving testimony of the plaintiff-physician, nor were the sums of money awarded to the defendant as set-off against the plaintiff's demand excessive. Furthermore, attorney's fees may be collected under R.S. 9:2781 only if written demand is made "correctly setting forth the amount owed." In this case the amount demanded, found to be subject to a set-off, was therefore not correct. Attorney's fee statutes must be construed strictly because the award of attorney fees is exceptional and penal in nature. Frank L. Beier Radio, Inc. v. Black Gold Marine, Inc., 449 So. 2d 1014 (La.1984).